Citation Nr: 1339582	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  05-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to an effective date prior to April 2, 2004 for the grant of service connection and assignment of a 100 percent rating for the service-connected schizophrenia, paranoid type, with depression and polysubstance abuse (previously rated as posttraumatic stress disorder (PTSD)).

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in March 2009, November 2011, and December 2012.  The Board previously remanded this case in September 2011.  The remand at that time also addressed a claim for service connection for a psychiatric disorder, but (as discussed in greater detail below) that claim was later granted in a December 2012 rating decision, as the Veteran's service-connected PTSD disability was recharacterized as schizophrenia, paranoid type, with depression and polysubstance abuse, and assigned a 100 percent evaluation as April 2, 2004.  

The Board notes that the issues currently on appeal are not among the issues addressed during a January 2010 hearing, and the Veteran specifically indicated in his May 2011 and May 2013 Substantive Appeals that he was not requesting a further hearing before the Board.

The claim for an initial compensable evaluation for erectile dysfunction is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record, on balance, does not support a causal link between any currently diagnosed respiratory disorder and service.

2.  The Veteran previously claimed service connection for a nervous disorder and/or schizophrenia on multiple occasions prior to the most recent unappealed RO denial of this benefit issued in April 2009.

3.  On January 10, 2003, the RO received the Veteran's initial claim for service connection for PTSD, which was denied in a July 2003 rating decision; the April 2, 2004 statement indicating an intent to reopen claims for service connection for paranoid schizophrenia and PTSD can reasonably be interpreted as a Notice of Disagreement with the July 2003 denial. 

4.  In a July 2011 decision, the Board granted service connection for PTSD, as secondary to personal assault; in the same decision, the Board remanded the separate claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder.

5.  In October 2011, the RO effectuated the date of service connection for PTSD as of April 2, 2004, with a 30 percent underlying evaluation was assigned, and a 100 percent temporary evaluation assigned under 38 C.F.R. § 4.29 for the period from September 17, 2009 until November 1, 2009.  

6.  The Veteran subsequently noted in a statement received in March 2012 (within one year of the October 2011 rating decision) that "my claim for service connection; paranoid schizophrenia should be Re-opened from 1986 when it was first filed."  

7.  In April 2012, the RO increased the evaluation for PTSD to 70 percent, effective from November 2011; subsequently, in November 2012, the RO recharacterized the service-connected PTSD as schizophrenia, paranoid type, with depression and polysubstance abuse, in effect granting the separate service connection claim that had been remanded by the Board in July 2011, and also increased the evaluation to 100 percent and effectuated this evaluation as of April 2, 2004, the effective date of service connection.  






CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an effective date of January 10, 2003 for the grant of service connection and assignment of a 100 percent rating for the service-connected schizophrenia, paranoid type, with depression and polysubstance abuse (previously rated as PTSD), are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, as to the service connection claim, the RO furnished the Veteran with detailed 38 C.F.R. § 3.159(b) letters in September and November of 2008 that were fully compliant with Dingess/Hartman as well.  These letters predated the issuance of the appealed March 2009 rating decision.

As to the effective date claim, this matter arose following October 2011 and December 2012 rating decisions granting, respectively, service connection for the underlying psychiatric disorder and a 100 percent evaluation as of April 2, 2004.  This is therefore a "downstream" issue that does not require separate 38 C.F.R. § 3.159(b) notification.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue).  The Board notes that this issue was later addressed in a May 2013 Statement of the Case.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service, VA, Social Security Administration, and private treatment records and afforded him a comprehensive VA respiratory examination in February 2012 that fully addressed the questions of etiology posed in the Board's September 2011 remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Veteran was also afforded a VA psychiatric examination in February 2012, prior to the appealed December 2012 rating decision.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  



II.  Entitlement to service connection for a respiratory disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the Veteran's service treatment records reveals that his enlistment Report of Medical History from July 1977 contains a notation of "asthma-age 12."  No current symptoms were described.  The Veteran was seen for a sore throat and diagnosed with tonsillitis in January 1978.  In February 1978, he was admitted to a medical clinic with an elevated temperature.  Chest x-rays were noted to be normal.  The Veteran subsequently complained of nasal congestion and a productive cough in April 1978 and was assessed with a cold.  He was subsequently treated for an upper respiratory infection in September 1978, following complaints of a productive cough and chest pain.  In January 1979, the Veteran was noted to state that he was asthmatic.  That same month, his tonsils were noted to be slightly enlarged, and he was assessed with viral syndrome.  In March 1979, he complained of shortness of breath and was assessed with hyperventilation.  He was seen for a sore throat in January 1980 and again assessed with an upper respiratory infection.  An examination report contained in the service treatment records was negative for any respiratory symptoms; the Board notes that, on this examination report, the initial date of July 1977 was scratched out, and the date of July 1981 was written in.

Subsequent to service, the Veteran was seen at a VA facility in April 1986 for coughing, a sore throat, and aches "all over" for the past three days.  He was diagnosed with bronchitis.  He was later treated at a private facility in January 1987 for coughing and pale yellow sputum for two days and diagnosed with an upper respiratory infection.  A February 1994 VA psychiatric hospitalization report contains an Axis III diagnosis of chronic sinusitis, and he was treated at a VA facility for sinusitis on several occasions in 2007 following complaints in January 2007.  In October 2007, the Veteran was treated at a VA facility for complaints of a cough and sore throat and was assessed with pharyngitis, rule out strep.  

In February 2012, the Veteran underwent a VA respiratory examination, with an examiner who reviewed the claims file.  During the examination, the Veteran admitted to smoking for nearly 30 years (discontinued three years ago) and also reported that he smoked cannabis and crack as well.  The examiner noted a current diagnosis of chronic bronchitis.  In regard to the service treatment records, the examiner found that the July 1977 report of asthma at age 12 did not clearly and unmistakably indicate that a respiratory disorder existed prior to active duty.  The examiner also determined that he claimed condition was less likely as not incurred in or caused by an incident of service.  The rationale for the examiner's opinion was that the Veteran's separation physical and service treatment records did not indicate any chronic respiratory diagnosis or treatment.  The Veteran was noted to have been admitted with a fever and cough in February 1978 but had a normal chest x-ray and was treated for an upper respiratory infection, with no ongoing respiratory problems noted in the service treatment records.  The examiner further indicated that diesel fume exposure would not cause respiratory problems which presented many years later.  Also, self-limited upper respiratory infections did not cause chronic respiratory symptoms many years later.  On the other hand, the Veteran was noted to have exposed himself to inhalation agents known to be harmful to the human respiratory tract, such as smoke from cannabis, crack cocaine, and tobacco.  

In this case, the Veteran was treated for respiratory symptoms in service but was never diagnosed with a chronic disorder during service or for many years thereafter.  The February 2012 VA examination report indicates that a current respiratory disorder, diagnosed as chronic bronchitis, was not clearly and unmistakably present at entry into service and otherwise was less likely than not related to service.  The examiner based this opinion on a review of the claims file.  This opinion was based on a detailed rationale, taking into account the in-service findings and the Veteran's use of tobacco and illicit drugs.  Overall, the Board finds the opinion to be of high probative value.

The claims file, as currently constituted, contains no medical opinion supporting the Veteran's claim of a respiratory disorder during service.  Notably, in a May 2011 lay statement, he reported diesel smoke and chemical exposure in the military as a causal factor for his disability.  Even assuming the credibility of the Veteran's own contentions, and his capacity for observing respiratory symptoms since service, the Veteran has not been shown to possess the medical training, credentials, or other expertise needed to link those symptoms to a chronic disorder such as bronchitis, as opposed to an upper respiratory infection or any other acute and transitory diagnosis.  Moreover, the VA examiner's opinion is of higher probative value, as it is consistent with the Veteran's service treatment records, his history of substance abuse, and the lengthy gap between service and initial post-service respiratory treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In short, the February 2012 VA examination report is by far the most probative opinion as to the questions of etiology in this case, and the opinion contained in this report weighs very heavily against the Veteran's claim.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, and this claim must be denied.
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to an effective date prior to April 2, 2004 for the grant of service connection and assignment of a 100 percent rating for the service-connected schizophrenia, paranoid type, with depression and polysubstance abuse

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

The Veteran initially applied for service connection for a nervous condition in March 1986.  This claim was denied in a July 1986 rating decision, of which the Veteran received notification in the same month.  He did not respond to this decision in the following year.

In March 1993, the Veteran reapplied for service connection for a nervous condition.  This claim was denied in May 1993 on the basis that no new and material evidence had been submitted to reopen the previously denied claim, and the Veteran received notification of this denial in the same month.  The Veteran requested that the claim be reopened in a statement received in November 1993, but the claim for service connection for schizophrenia was denied in February 1994, and the Veteran was notified of this denial in March 1994.  He reapplied for the same benefit that same month, during which time he was hospitalized at a VA facility for schizophrenia, paranoid type, and the claim was again denied in August 1994 on the basis that no new and material evidence had been submitted to reopen the previously denied claim.  No response was received within one year of the August 1994 notification of this denial.  

The Veteran next applied for service connection for "a nervous condition or for paranoid schizophrenia" in March and July of 1998 and February 1999.  The RO denied the Veteran's claim, again on the basis that no new and material evidence had been submitted to reopen the previously denied claim for "a nervous disorder," in April 1999 and notified him of this denial in the same month.  He did not respond in any manner within the following year.  

A further application for service connection for multiple psychiatric disorders, including PTSD, was received on January 10, 2003.  Subsequently received VA treatment records, dated from January to April of 2003, reflect ongoing treatment for schizophrenia, with "having auditory hallucinations; voices laughing, having more than one thought at a time, feeling like something bad is about to happen."  On July 24, 2003, the RO denied a claim for service connection for PTSD on its merits.  The Veteran was notified of this denial in the same month.  

On April 2, 2004, the RO received a statement from the Veteran in which he indicated a desire to "reopen" his claims for service connection for schizophrenia and PTSD, citing mental problems dating back to service.  In a July 1, 2004 rating decision, the RO denied service connection for paranoid schizophrenia on the basis that no new and material evidence had been submitted to reopen the previous claim and also denied service connection for PTSD on its merits (noting that the claim was "considered reopened").  On July 2, 2004, the RO notified the Veteran of its denials and of the Veteran's right to appeal, and the Veteran initiated an appeal of this decision in a September 2004 Notice of Disagreement.    

In a September 2011 decision, the Board granted service connection for PTSD, as secondary to personal assault.  In the same decision, the Board remanded the separate claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder for additional development, including a new VA psychiatric examination.

In an October 2011 rating decision, the RO effectuated the date of service connection for PTSD as of April 2, 2004.  A 30 percent underlying evaluation was assigned, with a 100 percent temporary evaluation assigned under 38 C.F.R. § 4.29 for the period from September 17, 2009 until November 1, 2009.  The Veteran filed a Notice of Disagreement with the 30 percent rating in November 2011.  While this submission did not address the effective date, the Veteran noted in a statement received in March 2012 (within one year of the October 2011 rating decision) that "my claim for service connection; paranoid schizophrenia should be Re-opened from 1986 when it was first filed."  

In April 2012, the RO increased the evaluation for PTSD to 70 percent, effective from November 2011.  Subsequently, in November 2012, the RO recharacterized the service-connected PTSD as schizophrenia, paranoid type, with depression and polysubstance abuse, in effect granting the separate service connection claim that had been remanded by the Board in July 2011.  The RO also increased the evaluation to 100 percent and effectuated this evaluation as of April 2, 2004, the effective date of service connection.  This represents a full grant of the benefit addressed in the November 2011 Notice of Disagreement.  However, in December 2012, the Veteran filed a separate Notice of Disagreement with the 2004 effective date for a 100 percent evaluation for schizophrenia, noting that it should have been 1986 (when he first filed his claim).  The current appeal ensued.

In reviewing the above procedural history, the Board is cognizant that the Veteran has, at different intervals, applied for service connection for both paranoid schizophrenia and PTSD, with his service-connected disability initially characterized as PTSD and then recharacterized as paranoid schizophrenia in a December 2012 rating decision.  Prior to 2003, the Veteran only claimed a disability variously characterized as a nervous disorder and schizophrenia.  This was denied in a series of unappealed rating decisions, the most recent of which was issued in April 1999.  

Notably, on January 10, 2003, the Veteran's initial claim for service connection for PTSD was received.  This claim was denied in July 2003, with notification in the same month.  While the Veteran did not file any statements specifically indicating disagreement with that particular decision in the following year, he applied to reopen both claims (PTSD and paranoid schizophrenia) in April 2004 and referenced the prior denials.  The rating decision in July 2004, and notification thereof, were furnished to him within a year of the July 2003 denial and again reiterated his right to appeal.  His Notice of Disagreement was received in September 2004, within one year of the July 2004 rating decision but more than a year following the July 2003 rating decision.  

Viewed in the context of what appears to be a continuously pursued claim for service connection beginning on January 10, 2003, the Board will liberally construe the April 2004 application as a Notice of Disagreement with the unfavorable July 1993 denial, as the Board finds that the statement was described in terms essentially suggesting disagreement with the prior determination.  See 38 C.F.R. § 20.201.  By this determination, the Board finds that January 10, 2003 is the proper date of claim in this case.  Given the Veteran's very frequent treatment for psychiatric disability (primarily paranoid schizophrenia) prior to this date, there is no question that entitlement to the benefit sought arose prior to that date.

The Board has also found that this determination should not be affected by the holding of the United States Court of Appeals for Veterans Claims (Court) in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this decision the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  Id. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final decision by the Secretary).

As noted above, service connection for PTSD (with an April 2, 2004 effective date) was granted in an October 2011 rating decision, and, in March 2012, the Veteran furnished a statement clearly indicating the "claim" should be reopened as of 1986.  While this statement only mentioned schizophrenia, and not PTSD, the Board fully acknowledges that the grant of service connection for PTSD was later recharacterized to reflect the grant of service connection for paranoid schizophrenia.  In view of 38 C.F.R. § 4.14 (pyramiding), there can only be one evaluation assigned for service-connected psychiatric disability, regardless of how many diagnoses (e.g., PTSD and paranoid schizophrenia) are rendered.  Given that the Veteran clearly indicated that service connection for psychiatric disability, variously characterized, should be effectuated as of 1986 within one year of the October 2011 rating decision, the Board finds that the appeal in this instance is not tantamount to collaterally attacking a prior final rating decision.  For this reason, review of this appeal on its merits is not precluded by Rudd.

Finally, the Board would point out that, in changing the effective date of service connection to January 10, 2003, there is nothing in the record to suggest that the Veteran's paranoid schizophrenia was any less disabling between the one-year period prior to January 2003 and the current effective date of April 2, 2004 than it was thereafter (i.e., during the period where a 100 percent evaluation has been assigned).  The VA treatment records from January to April of 2003 do not contain detailed findings as to the level of severity but clearly indicate such severe symptoms as auditory hallucinations and voices laughing.  The Board will again resolve any doubt in the Veteran's favor and determine that the level of severity is consistent with the period beginning on April 2, 2004, thus warranting a 100 percent evaluation.  

In summary, the Board finds that the series of rating decisions denying service connection for a nervous disorder or schizophrenia prior to January 2003 are final under 38 U.S.C.A. § 7105(c), and there is no basis for an effective date prior to January 2003.  However, the Board finds that the aforementioned April 2004 claim can reasonably be construed as a Notice of Disagreement with the July 2003 rating decision denying the January 10, 2003 claim for service connection for PTSD.  As noted above, the Veteran was initially granted service connection for PTSD before that grant was recharacterized as paranoid schizophrenia with depression and polysubstance abuse.  For these reasons, particularly taken in context, the Board finds that the effective date for the grant of service connection and a 100 percent evaluation for the service-connected schizophrenia, paranoid type, with depression and polysubstance abuse (previously rated as PTSD) should be January 10, 2003.  To this extent only, the appeal is granted.


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to an effective date of January 10, 2003 for the grant of service connection and assignment of a 100 percent rating for the service-connected schizophrenia, paranoid type, with depression and polysubstance abuse (previously rated as PTSD) is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

In a November 2012 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable (zero percent) evaluation.  The Veteran's Notice of Disagreement with the assigned evaluation was received in July 2013.  As such, it is incumbent upon the RO to issue a Statement of the Case addressing this particular issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, this case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case on the claim for an initial compensable evaluation for erectile dysfunction.  This issuance must include a description of the Veteran's rights and responsibilities in perfecting an appeal on this matter.  Only if an appeal is perfected should this case be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


